Exhibit 10-AAcc

 

TECH DATA CORPORATION

EXECUTIVE SEVERANCE PLAN

(As Amended and Restated Effective March 31, 2005)

 

I. PLAN PURPOSE.

 

Tech Data Corporation (the “Company”) hereby amends and restates in its entirety
the Executive Severance Plan (originally adopted effective August 1, 2000 as the
“Senior Management Severance Plan”) (referred to in this document as the
“Plan”). This restatement is effective March 31, 2005. The purpose of the Plan
is to provide severance benefits to eligible employees solely in the event of a
Company-initiated separation for reasons other than gross misconduct.

 

II. PLAN INTERPRETATION.

 

The Plan is intended to be a “top hat” welfare benefit plan, that is, an
unfunded plan maintained by the Company to provide welfare benefits to a select
group of management or highly compensated employees, as that term is defined in
Title I of the Employee Retirement Income Security Act of 1974 (“ERISA”), and
the Plan will be interpreted and administered consistent with the top hat
provisions of Title I of ERISA.

 

III. ELIGIBILITY AND PARTICIPATION IN THE PLAN.

 

An employee will be eligible to participate in the Plan if he or she satisfies
all of the following requirements:

 

  1. The employee works for either (i) the Company, or (ii) any one of the
Company’s U.S. based subsidiaries or affiliates that have adopted this Plan with
the permission of the Plan Administrator (as defined in Article V below). The
list of subsidiaries and affiliates that have adopted this Plan is set forth in
Attachment A to this Plan that may be updated from time to time. The Company and
each of the participating subsidiaries and affiliates are referred to in this
Plan as the “Employer.”

 

  2. The employee holds a position with the Employer with a title of Director or
above.

 

  3. The employee is a member of a “select group of management or highly
compensated employees,” within the meaning of Title I of ERISA, as determined by
the Plan Administrator.

 

Eligible employees will commence participation in the Plan as of the date stated
in the written notification (the “Termination Notice”) that the Employer
provides to the employee. The Termination Notice will document the Employer’s
intent to initiate the termination of the employee based on factors other than
the employee’s gross misconduct. Notwithstanding anything to the contrary
herein, however, an employee’s eligibility for and the amount of any benefits
payable under the Plan shall be superseded by the terms of any written agreement
between the Employer and the employee that specifically refers to the Plan.

 

IV. PLAN SPECIFICS.

 

Employees who have been provided with the Termination Notice as specified in
Article III above (hereafter referred to as “Participants”), and who are
terminated from employment with the Employer as provided in the Termination
Notice, will receive benefits in accordance with the following:

 

  1. Severance Payments.

 

(a) Eligibility. To be eligible to receive severance payments (“Severance
Payments”) under this Plan, a Participant must first sign a Separation Agreement
and General Release that will be provided to the Participant prior to the
Participant’s date of termination of employment with Employer (the “Termination
Date”).



--------------------------------------------------------------------------------

(b) Period of Severance Payments. An eligible Participant will receive Severance
Payments for a specified number of months following the Participant’s
Termination Date. The number of months of Severance Payments for any Participant
will be based on (i) the Participant’s job title with the Employer, and (ii) the
Participant’s aggregate number of Years of Service (as defined below) with the
Employer, as set forth in the following table:

 

Number of Months of Severance Benefits

 

Tier

--------------------------------------------------------------------------------

  

Title of Participant*

--------------------------------------------------------------------------------

   Years of Service


--------------------------------------------------------------------------------

          < 2


--------------------------------------------------------------------------------

   2-5


--------------------------------------------------------------------------------

   > 5


--------------------------------------------------------------------------------

0

   Chief Executive Officer    18    21    24

1

   President, Worldwide Operations, or Executive Vice President and Chief
Financial Officer    18    21    24

2

   Executive Vice President, Chief Information Officer, or President, Americas
   15    18    21

3

   Corporate Vice President or Senior Vice President    9    12    15

4

   Vice President    6    9    12

5

   Director    3    6    9

--------------------------------------------------------------------------------

* Titles are representative and may change from time to time. The tier will be
determinative as to the severance period.

 

Severance Payments will be paid for the period (the “Benefits Period”)
commencing on the Termination Date and ending on the date which falls on the
same day as the Termination Date in the calendar month that is the specified
number of months after the month containing the Termination Date. For example, a
Tier 4 Participant with 3 Years of Service will be entitled to 9 months of
Severance Payments, and if this Participant’s Termination Date is February 23 in
a particular calendar year, Severance Payments will be made for the period
beginning on February 23 and ending on November 23 in the same calendar year.

 

For purposes of determining a Participant’s Severance Payments, the term “Years
of Service” shall mean the following:

 

  (1) A Participant’s Years of Service will be the whole number of years of the
Participant’s continuous employment with the Employer, measured from the
Participant’s original date of hire with the Employer, with a Year of Service
being credited on each succeeding anniversary of the Participant’s date of hire.
Partial years are not credited.



--------------------------------------------------------------------------------

  (2) In the event a Participant terminates employment with the Employer, and
then is reemployed by the Employer no later than 6 months after the date the
Participant terminates employment, the gap in employment will be ignored, and
the Participant will be deemed to have been continuously employed with the
Employer from the Participant’s original date of Employment. If a Participant
who terminates employment with the Employer is rehired more than 6 months after
the date the Participant terminates employment, all previously credited Years of
Service will be forfeited, and the Participant will be credited with Years of
Service beginning on the date of reemployment, in accordance with Paragraph (1)
above.

 

(c) Amount of Severance Payments. For each day during the Benefits Period, an
eligible Participant will be entitled to the Participant’s daily rate of base
pay. This daily rate is determined by taking the Participant’s annual rate of
base pay as of the Termination Date, and dividing it by the number of days (365
or 366) in the calendar year containing the Termination Date.

 

(d) Payment of Severance Payments. As of each bi-weekly pay date during the
Benefits Period, an eligible Participant will receive payment of the Severance
Payments that had accrued since the prior pay date, or in the case of the first
Severance Payment, since the Participant’s Termination Date. If there are unpaid
Severance Payments at the end of the Benefit Period, the Participant shall be
paid the remaining Severance Payments on the first pay date following the
Benefits Period. All payments of Severance Payments shall be subject to
applicable withholding and employment taxes.

 

  2. Annual Incentive Plan

 

Participants involuntarily terminated for reasons other than a reduction in
force (RIF) or gross misconduct will receive the components of the senior
management bonus program that are based on corporate level performance, as
established and subsequently updated by the Board of Directors of the Company or
a committee of the Board. These components will be prorated through the
Participant’s Termination Date. The portion of the incentive subject to
proration will be based on the lesser of (i) the actual payout of the annual
incentive, or (ii) a 100% payout of the annual incentive. The Participant’s
prorated incentive will be paid at the time earned incentives are paid to
continuing executive employees.

 

Participants involuntarily terminated as part of a RIF will receive the Key
Performance Indicator (KPI) qualitative and quantitative metrics and the
corporate level performance portions as provided in the paragraph above. The KPI
portion will be based upon actual payout results for the calculation period
ending on or next following the commencement of the Severance Period. The KPI
components will be prorated through the Participant’s Termination Date. The
portion of the incentive subject to proration will be based on the lesser of (i)
the actual payout of the annual incentive, or (ii) a 100% payout of the annual
incentive. The Participant’s prorated incentive will be paid at the time earned
incentives are paid to continuing executive employees.

 

Following the Termination Date, Participants will not receive any further
opportunity to participate in any portion of the senior management bonus program
for the current or prospective fiscal year.

 

  3. Long-Term Incentive Plans.

 

This Plan does not provide any separate terms for the administration and
determination of eligibility or payments under the Employer’s long-term
incentive plans. The underlying agreements and the actual provisions of those
long-term incentive plans will govern any payment or vesting.



--------------------------------------------------------------------------------

  4. No Other Employer Provided Compensation and Benefits.

 

Except as otherwise specifically provided in this Plan, a Participant’s receipt
of Plan benefits will not thereby entitle the Participant to any other
compensation or benefits provided to employees or former employees of the
Employer, including but not limited to bonuses, health care coverage, and other
welfare benefits. This Section 4 will not affect any rights a Participant may
have to benefits independent of this Plan, for example, COBRA health care
continuation coverage.

 

  5. Termination upon Death

 

All benefits provided to a Participant under this Plan shall terminate in the
event of the death of a Participant at any time while receiving Plan benefits.

 

V. ADMINISTRATION.

 

The Employer will pay for the benefits provided by this Plan from the general
assets of the Employer under the circumstances set forth herein.

 

This Plan will be administered by the Chairman and CEO and the Senior Vice
President, Human Resources of the Company (or their designees) (hereafter
collectively “Plan Administrator”).

 

The Plan Administrator has complete and sole discretion and authority to
interpret the terms of the Plan and has sole discretion and authority to
determine questions of eligibility and amount of Severance Payments and any
other benefits contemplated herein, if any, due under the Plan.

 

The Company reserves the right to modify and/or discontinue this Plan. Any
modification or termination of the Plan will be communicated to all eligible
employees affected by such action.

 

VI. CLAIMS PROCEDURE.

 

A Participant or his or her duly authorized representative (“Claimant”) may file
a claim for a benefit under the Plan, and may appeal the denial of a claim. All
claims and appeals should be filed directly with the Plan Administrator. The
Plan Administrator will decide claims in a consistent manner with respect to
similarly situated Claimants. All decisions will be made in accordance with the
provisions of the Plan and Department of Labor Regulations Section 2560.503-1
(the “Regulation”).

 

The Plan Administrator will notify the Claimant of its decision with respect to
a claim in writing or electronically. The notification will be written in a
manner calculated to be understood by the Claimant. If the claim is wholly or
partially denied, the notification will contain (i) specific reasons for the
denial, (ii) specific reference to the pertinent provisions of the Plan upon
which the denial is based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why that material or information is necessary, and (iv) an explanation of the
steps to be taken if the Claimant wishes to submit a request for review of the
claim, as set forth below. The notification will be given within 90 days after
the claim is received by the Plan Administrator (or within 180 days, if special
circumstances make it impossible to decide the claim within 90 days and the Plan
Administrator notifies the Claimant in writing of the extension prior to the end
of the first 90-day period). If a decision is not provided within the 90 or
180-day period, the claim will be considered denied as of the last day of such
period and the Claimant may request a review of the claim, as provided below.

 

Within 60 days after the date the Claimant is notified of a denied claim (or, if
applicable, within 60 days after the date on which the claim is treated as
denied), the Claimant may file a written request with the Plan Administrator for
a review of the denied claim. The Claimant may also make a written request for
access to and copies of pertinent documents in the possession of the Plan
Administrator, free of charge. The Claimant may submit with the written request
for review comments, documents, records and other information, and those
materials will be considered by the Plan Administrator, regardless of whether
they



--------------------------------------------------------------------------------

were submitted with or considered in the initial benefit determination. The Plan
Administrator will notify the Claimant of its decision in writing or
electronically. The notification will be written in a manner calculated to be
understood by the Claimant. If the claim is wholly or partially denied, the
notification will contain (i) specific reasons for the denial, and (ii) specific
reference to the pertinent provisions of the Plan upon which the denial is
based. The notification will be given within 60 days after the request for
review is received by the Plan Administrator (or within 120 days, if special
circumstances require an extension of time for processing the request, such as
an election by the Plan Administrator to hold a hearing, and if written notice
of such extension and circumstances is given to the Claimant within the initial
60-day period). If a decision is not provided within the 60 or 120-day period,
the claim will be considered denied. Upon a final adverse determination on
review, the Claimant will be permitted to bring a civil action under ERISA
Section 502(a).

 

VII. SUCCESSOR EXCLUSION.

 

This Plan will not provide any benefits in the event of a transaction involving
a corporate sale or a legal or organizational restructuring of the Company or
any other legal entity comprising the Employer, or for intercompany transfers of
an employee among the Company, any of its subsidiaries, or any of the entities
comprising the Employer.

 

VIII. PLAN YEAR.

 

The Plan operates on a calendar year basis.

 

* * * * * * * *

 

The Plan, as amended and restated effective March 31, 2005, has been executed by
an officer of the Company this 26th day of May, 2005.

 

TECH DATA CORPORATION

By:

 

/s/ Lawrence W. Hamilton

--------------------------------------------------------------------------------

Its:

  SVP, HR

 

 



--------------------------------------------------------------------------------

ATTACHMENT A TO THE

TECH DATA CORPORATION

EXECUTIVE SEVERANCE PLAN

 

The following legal entities have adopted this Plan as an Employer as that term
is used in the Plan for purposes of determining eligibility of employees to
participate in the Plan:

 

Tech Data Corporation

 

Tech Data Product Management, Inc.

 

Tech Data Education, Inc.

 

Tech Data Tennessee, Inc.

 

Tech Data Resources, LLC

 

 